UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5035


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL DAVID GUERRA DELGADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00082-JAB-1)


Submitted:   December 14, 2012            Decided:   December 27, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel      David   Guerra        Delgado     pleaded       guilty    to

illegally reentering the United States after having previously

been deported following a conviction for an aggravated felony,

in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                   The district

court sentenced Delgado to forty-one months of imprisonment, and

he now appeals.       Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the sentence was reasonable.          Although Delgado was informed of

the right to file a supplemental pro se brief he has not done

so.   For the reasons that follow, we affirm.

            Counsel questions whether the sentence at the low end

of the advisory Guidelines range was reasonable.                     We review a

sentence    for    reasonableness,    applying      an    abuse    of    discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).

In so doing, we examine the sentence for “significant procedural

error,”     including      “failing      to     calculate     (or        improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,    failing     to    consider      the   [18    U.S.C.]       §   3553(a)

[(2006)]     factors,     selecting    a      sentence     based        on   clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”        Gall, 552 U.S. at 51.          We will presume on appeal

that a sentence within a properly calculated advisory Guidelines

                                      2
range is reasonable.         United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)     (upholding           presumption       of       reasonableness        for

within-Guidelines sentence).             We have thoroughly reviewed the

record and conclude that the sentence was reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This    court    requires    that     counsel    inform   Delgado,    in

writing,   of     the   right    to   petition    the    Supreme   Court    of   the

United States for further review.                If Delgado requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Delgado.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before   this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3